TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00332-CV



                                     Iris Rodriguez, Appellant

                                                   v.

                                       Angel Rivera, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
       NO. D-1-AG-10-002906, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                  ORDER AND MEMORANDUM OPINION


PER CURIAM

                On May 23, 2014, appellant Iris Rodriguez filed an affidavit of indigence in this

Court.1 On June 2, appellee Angel Rivera and court reporter LaDelle Abilez filed a contest to the

affidavit. We therefore abate the appeal and remand to the trial court to hear evidence, make factual

determinations, and grant the appropriate relief. See Tex. R. App. P. 20.1(h)(4). Notice shall be

given and the hearing shall be held within the deadlines set out in the rules of appellate procedure.

See id. R. 20.1(i)(1) (trial court must set hearing and notify parties and court reporter), (2) (hearing

must be held within ten days of date trial court receives referral of contest), (3) (trial court may




        1
          Under rule 20.1, an affidavit of indigence is supposed to be filed in the trial court. See Tex.
R. App. P. 20.1(c)(1). However, because appellant is representing herself pro se, we forwarded the
affidavit to the trial court clerk, court reporter, and appellee, setting a deadline for the filing of a
contest. See id. R. 20.1(d)(2), (e)(1).
extend time for hearing for up to twenty days), (4) (contest is deemed overruled unless trial court

signs order sustaining contest within period set for hearing).

               It is ordered June 13, 2014.



Before Justices Puryear, Goodwin, and Field

Abated and Remanded

Filed: June 13, 2014




                                                 2